Title: From James Madison to Norman Butler, 20 September 1805 (Abstract)
From: Madison, James
To: Butler, Norman


          § To Norman Butler. 20 September 1805. “I have received your letter of the 9th. stating that you have revoked a power of Attorney formerly given to Messrs. Capper & Perkins of Bermingham to receive the compensation awarded to you by the Commors. under the 7 Art: of the British Treaty, and requesting that the third instalment of the award may be paid only to your future order.
          “It appearing from documents filed in this Office by Mr. Thomas Marston of New York, that you assigned the interest of the award to him for a valuable and other considerations on the 10 Jany. 1804, and that the revoked power was no more than an instrument to receive it, the less essential as his own power would suffice for the purpose, and Mr. Marston having executed an indemnity with the security approved by the Branch Bank of the U. States at New York, I shall as at present advised cause the third instalment to be paid to Mr. Marston after the 1st. Novr. next, if in the mean while it shall not appear to have been paid in London.”
        